In a proceeding to determine the validity of a claim against a decedent’s estate, the petitioner appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated August 16, 1995, which denied his motion for summary judgment and granted the respondents’ cross motion for summary judgment dismissing the petition.
Ordered that so much of the appeal as seeks review of the portion of the order which granted summary judgment dismissing the petitioner’s claim based on a theory of quantum meruit is dismissed, without costs or disbursements, as that portion of the order was superseded by an order of the same court dated November 27,1995, made upon reargument, which denied summary judgement on that claim and directed a trial thereon (see, Matter of Nunberg, 231 AD2d 637 [decided herewith]); and it is further,
*638Ordered that so much of the order as granted summary judgment dismissing the petitioner’s claim based on all theories except for quantum meruit is affirmed, without costs or disbursements, for reasons stated by Surrogate Emanuelli in his decision dated July 25, 1995. Miller, J. P., Altman, Hart and McGinity, JJ., concur.